 409315 NLRB No. 55TRIPLE A FIRE PROTECTION1On October 19, 1993, the Board reversed the judge, found thatthe collective-bargaining agreement between the parties was a 9(a)
contract, and remanded the case to the judge to address the merits
of the complaint's allegations that the Respondent made unlawful
unilateral changes and bypassed the Union by dealing directly with
the employees. 312 NLRB 1088.2The General Counsel filed motions to strike the Respondent'sbrief in support of exceptions and reply brief because each (with the
appendices attached) exceeded the page limits allowed in the
Board's Rules. Having examined the contents of the appendices, we
do not agree with the General Counsel that the Respondent's appen-
dices are attempts to evade the page limitations of Sec. 102.46(h)
and (j) of the Board's Rules. The motions are denied.3The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In the fourth sentence of the first paragraph in sec. III,D,1,b,``1993'' should read ``1991.'' We correct this inadvertent error.We also note that in sec. III,E,2, what the judge quotes as the Re-spondent's answer to par. 12 of the complaint is actually an answer
to another paragraph. The correct quotation should read:Triple A denies the averments of paragraph 12 of the com-plaint, except Triple A admits that pursuant to written notice to
the United Association of Journeymen and Apprentices of the
Plumbing and Pipefitting Industry of the United States and Can-
ada, Road Sprinkler Fitters Local Union No. 669, AFL±CIO
(Union), dated April 12, 1991, Triple A on May 14, 1991, effec-
tive April 22, 1991, ceased making fringe benefit payments
which had been required by the 8(f) prehire agreement that ex-
pired on March 31, 1991.Finally, we note that no exceptions were filed to the judge's super-visory status findings.4In adopting the judge's finding that the parties did not reach im-passe after April 22, 1991, and that therefore the Respondent's reme-
dial obligations were not tolled, we note in addition that at no point
after April 22, 1991, did the Respondent declare that the parties were
at impasse, nor did it announce that it was reimplementing its final
contract proposal. Rather, the parties continued to discuss contract
proposals and bargaining was not deadlocked on any topic.Because Member Browning agrees with her colleagues and thejudge that the parties did not bargain to a good-faith impasse after
the Respondent implemented its unilateral changes on April 22,
1991, she finds it unnecessary to consider whether events after April
22 could operate to toll the Respondent's liability. She would not
rely on Dependable Maintenance Co., 274 NLRB 216 (1985), sup-plemental decision 276 NLRB 27 (1985).Triple A Fire Protection, Inc. and United Associa-tion of Journeymen and Apprentices of the
Plumbing and Pipefitting Industry of the
United States and Canada, Road Sprinkler Fit-
ters Local Union No. 669, AFL±CIO. Case 15±CA±11498October 31, 1994SUPPLEMENTAL DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDBROWNINGOn January 19, 1994, Administrative Law JudgeRichard J. Linton issued the attached supplemental de-
cision.1The Respondent, the Charging Party, and theGeneral Counsel filed exceptions and supporting briefs,
answering briefs, and reply briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the supplemental decisionand the record in light of the exceptions and briefs2and has decided to affirm the judge's rulings, findingsas modified,3and conclusions4and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Triple A Fire Protection,
Inc., Semmes, Alabama, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Keith R. Jewell, Esq. (trial and original brief) and StephenC. Bensinger, Esq. (supplemental brief), for the GeneralCounsel.Willis C. Darby Jr., Esq., of Mobile Alabama, for the Re-spondent.Richard W. Gibson, Esq. (Beins, Axelrod, Osborne & Moon-ey), of Washington, D.C., for the Charging Party.SUPPLEMENTAL DECISION ON REMANDSTATEMENTOFTHE
CASERICHARDJ. LINTON, Administrative Law Judge. Findingonly an expired 8(f) contract in my initial decision in this
case, I dismissed the complaint. After reversing my finding
of no contract under Section 9(a) of the Act, the Board re-
manded this case for me to address the merits of the com-
plaint's unilateral change and other allegations. Triple A FireProtection, 312 NLRB 1088 (1993). As necessary, I shall re-state the summary from my initial decision to avoid causing
the parties to have to switch between decisions while read-
ing.Respecting the merits, I find that, as alleged by the Gen-eral Counsel, TAF bypassed the Union and dealt directly
with its employees in February and March 1991, and made
unilateral changes on April 22, 1991, all in violation of Sec-
tion 8(a)(5) and (1) of the Act. Finding no merit to TAF's
affirmative defenses, and finding no impasse in the bargain-
ing which occurred after the unilateral changes of April 22,
I order TAF to cease its unlawful conduct, to make whole
all benefit funds and any bargaining unit employees, and, on
request by the Union, to rescind any of the unilateral changes
made.I presided at this 7-day trial, opening August 25, 1992,and closing December 17, 1992, in Mobile, Alabama, pursu-
ant to the September 27, 1991 complaint issued by the Gen-
eral Counsel of the National Labor Relations Board through
the Acting Regional Director for Region 15 of the Board. 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Unless otherwise indicated, all dates are for 1991. References tothe seven-volume transcript of testimony are by volume and page.
Exhibits are designated G.C. Exh. for the General Counsel's, C.P.
Exh. for the Union's, and R. Exh. for Respondent TAF's.2By motion dated October 28, 1993, TAF sought leave to file cop-ies of the cross-exceptions and brief which it had filed with the
Board. I denied that motion in an all-party telephone conference call
held November 1, 1993. At the same time I set a date for any party
so desiring to mail to me supplemental briefs addressing the re-
manded issues.The complaint is based on a charge filed April 4, 1991, andlater amended, by the United Association of Journeymen and
Apprentices of the Plumbing and Pipefitting Industry of the
United States and Canada, Road Sprinkler Fitters Local
Union No. 669, AFL±CIO (the Union, Local 669, or the
Charging Party) against Triple A Fire Protection, Inc. (Re-
spondent, Company, TAF, or Triple A). Following the
Board's remand, the hearing was not reopened.In the Government's complaint the General Counsel al-leges that Respondent TAF violated Section 8(a)(1) and (5)
of the Act, 29 U.S.C. §158(a)(1) and (5), when (1) Alton

Turner (Turner), Company's president, bypassed the Union
and dealt directly with TAF's employees by various acts be-
tween about late February 1991 and March 1991, and (2)
when Steve Turner, an admitted supervisor of the Company,
also bypassed Local 669 about March 1991. The complaint
also alleges that since about April 20, 1991, the Company
unilaterally (1) has ceased making fringe benefit-payments
required by the collective-bargaining agreement (CBA) and
(2) has changed the wage rates of employees covered by the
CBA which expired March 31, 1991.Aside from admitting some facts, Triple A denies any vio-lation of the Act, alleges that the CBA was an ``8(f)''prehire agreement, and asserts three affirmative defenses: (1)
the Union has never represented an uncoerced majority of
Triple A's employees in an appropriate unit; (2) since March
1, 1990 (at trial TAF's counsel gives the more likely date of
April 1, 1991), the Union has failed to bargain in good faith
with Company; and (3) the Union waived any right it may
have had to bargain over proposed changes in wage rates and
fringe benefits by failing to act with due diligence.On the entire record,1including my observation of the de-meanor of the witnesses, and after considering (as to the re-
manded issues) the original briefs and the supplemental
briefs2filed by the General Counsel (whose briefs include aproposed order and notice), Local 669 (with proposed order
and notice), and Triple A, I make the followingFINDINGSOF
FACTI. JURISDICTIONAn Alabama corporation, Respondent Triple A operatesfrom Semmes (Mobile), Alabama, where it is engaged in the
nonretail installation of sprinkler systems. During the 12
months ending August 31, 1991, the Company purchased and
received at its Semmes facility goods and materials valued
at $50,000 or more direct from points outside Alabama. Re-
spondent TAF admits, and I find, that it is an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.II. LABORORGANIZATIONINVOLVED
TAF admits, and I find, that Road Sprinkler Fitters LocalUnion No. 669 is a labor organization within the meaning of
Section 2(5) of the Act, 29 U.S.C. §152(5).
III. THEALLEGEDUNFAIRLABORPRACTICES
A. Background1. Collective-bargaining historyAlton Turner began working in the sprinkler fitting indus-try about 1972 or 1973. (6:1029, 1155.) At that time he
joined Local 669. (6:1027.) Some 10 years later, about 1983,
Turner founded his own company to engage in that business,
incorporating Triple A about 1983. (1:190; 2:290.) Turner,
who is president of TAF, holds a 51-percent majority of the
Company's stock and runs the business. (1:191.) Turner's
wife, Lovina, owns the balance of the stock and is TAF's
secretary and treasurer. (7:1252±1253, 1269.) She also serves
as Turner's office secretary. (1:198, 215; 7:1253). Turner's
son, Steve, is an acknowledged statutory supervisor for TAF.
Other family members also work for TAF. (7:1253±1254.)Local 669 is headquartered in Landover, Maryland (2:319)where H.V. Simpson is the Union's business manager.

(1:125; 2:319.) Ronnie L. Phillips has worked 15 years for
Local 669, and is a business agent of the southern district
and a regional representative for the Union. His area covers
Alabama, Mississippi, and Puerto Rico. Since 1983 Phillips,
on behalf of the Union, has dealt with Turner respecting all
matters between Local 669 and TAF. (2:299±300; 316;
4:650; 5:819.)The Union's territorial jurisdiction receives different de-scriptions in the record. (1:34; 2:319; 5:836±838, 855±856,
881.) However, articles in the 1988±1991 national CBA
(G.C. Exh. 21; R. Exh. 41) for recognition (art. 3) and terri-
tory (art. 6) disclose that it covers offshore drilling oper-
ations plus 47 States and the District of Columbia, but not
Connecticut (Local 676), Florida (Local 821), and the terri-
tory covered by locals in some 18 cities. Rhode Island appar-
ently is covered by the Providence Local. The matter of
TAF's desire to be able to do business outside Alabama, par-
ticularly in Florida, arose during the negotiations between
Local 669 and TAF.For years Local 669 has entered into national CBAs withthe National Fire Sprinkler Association, Inc. (NFSA). A copy
is in evidence, for historical purposes only (6:1049), of the
CBA for April 1, 1982, through March 31, 1985. (R. Exh.
18.) In October 1983 Turner, as president of TAF, signed an
interim agreement (R. Exh. 20) to be bound to the 1982±
1985 contract (1:192; 6:1051), and on February 8, 1984, he
signed a one-page (R. Exh. 22; 7:1288) amendment to the
economic package. Turner also signed to be bound to the na-
tional CBA of 1985±1988. (G.C. Exh. 20; G.C. Exh. 2;
1:193±194.)Triple A, by Turner, also signed (G.C. Exh. 2: 1:193±194)to be bound to the national CBA of April 1, 1988, through
March 31, 1991. (G.C. Exh. 21; R. Exh. 41; 2:301.) As we
shall see, on March 31, 1991, the 1988±1991 CBA expired
as to TAF. On April 9 the Union and TAF began independ-
ent negotiations for a CBA, but after a dozen or so meetings,
the last one held in July 1992, there still was no agreement 411TRIPLE A FIRE PROTECTIONfor a replacement contract. The 1988±1991 CBA's recogni-tion clause, in article 3, provided:Recognition: The National Fire Sprinkler Association,Inc. for and on behalf of its contractor members that
have given written authorization and all other employ-
ing contractors becoming signatory hereto, recognize
the Union as the sole and exclusive bargaining rep-
resentative for all Journeymen Sprinkler Fitters and Ap-
prentices in the employ of said Employers, who are en-
gaged in all work as set forth in Article 18 of this
Agreement with respect to wages, hours and other con-
ditions of employment pursuant to Section 9(a) of the
National Labor Relations Act.The Board has found that Local 669 enjoys a 9(a) relation-ship with TAF, and that the expired 1988±1991 collective-
bargaining agreement (CBA) was effective under Section
9(a) of the Act. 312 NLRB 1088. Thus, although TAF
reurges its arguments that the CBA was an 8(f) contract and
that the Union never represented an uncoerced majority of its
employees, I shall not address them because the Board's de-
cision resolves the matter at this level. Presumably TAF
reurges them here because (1) the Board's remand is not an
appealable final decision and (2) because TAF wants to
avoid any claim of waiver.2. Events preliminary to 1991±1992 negotiationsBy letter dated December 14, 1990 (R. Exh. 5), the Union,by Business Manager Simpson, notified ``All Independent
Local 669 Contractors'' of the Union's desire to negotiate a
renewal CBA effective April 1, 1991. If a renewal contract
were not reached before March 31, Simpson warned, ``lawful
economic action'' could ensue on and after April 1. Simpson
enclosed two copies ``of our Assent and Interim Agreement''
to consider, sign, and return. (2:413.) A copy of the type of
assent and interim agreement that was enclosed is separately
in evidence as Respondent's Exhibit 14. (3:621±624.)Under the two-page assent and interim agreement form (R.Exh. 14) which Simpson mailed to TAF, the Union would
agree not to strike to obtain a successor CBA to the one ex-
piring March 31, 1991. The parties would agree, among
other provisions, that all terms of the current CBA would re-
main in effect until the effective date of the successor CBA,
with increases in wages and fringes retroactive to April 1,
1991.Apparently around mid-March 1991 Simpson, Phillips tes-tified (2:415), telephoned Phillips and informed him that
Turner had failed to sign and return the assent and interim
agreement. On March 18 Phillips telephoned Turner and,
Phillips testified, asked if they could meet to discuss negotia-
tions for a renewal contract. Turner said he had business in
Atlanta the next day. They set no date to meet. (2:302±303,
337; 3:578.) With an important exception, Turner's version
of the call is generally consistent with that of Phillips.
(6:1086±1087.) The main difference is Turner's assertion that
Phillips asked whether Turner was going to sign the interim
agreement. (6:1087.)At several points in his testimony Phillips clearly deniesthat he even mentioned the interim agreement to Turner.
(2:373, 413, 417.) That was before it was disclosed that
Turner had tape recorded the March 18 telephone conversa-tion. A transcript (R. Exh. 11) of that telephone conversationwas received in evidence. (3:576, 609.) Later, in conjunction
with other tape recordings excluded on the basis they per-
tained to settlement discussions of a related matter (5:780,
790), the Union moved (C.P. Exh. 8; 4:641; 5:792; 6:942)
to strike the transcript (R. Exh. 11). The General Counsel
joined in that motion. (6:948.) The Union so moves on the
basis that Board policy excludes from evidence any secret
tape recordings of conversations which involve contract ne-
gotiations. Carpenter Sprinkler Corp., 238 NLRB 974, 975(1978), enfd. on point 605 F.2d 60 (2d Cir. 1979). I post-
poned ruling until this decision. (6:953.)The taped telephone conversation of March 18 focused onthe interim agreement and when the parties could meet and
discuss contract negotiations. As such topics appear to fall
within the rule of Carpenter Sprinkler, I grant the Union'smotion, strike Respondent's Exhibit 11, and transfer Re-
spondent's Exhibit 11 to the rejected exhibits file. On the
same basis I transfer Respondent's Exhibit 94 to the rejected
exhibits file. (7:1297.) Respondent's Exhibit 94 is the tran-
script of a tape recording which Turner secretly made of his
April 3, 1991 telephone conversation with Phillips concern-
ing the beginning of contract negotiations.Although Phillips testified that he never asked Turner tosign an interim agreement (2:412; 3:577), he clearly asserts
that he never mentioned the term (2:373, 413, 417) during
the telephone conversation. Later he admits that he did men-
tion it and that when he did so he was referring to Respond-
ent's Exhibit 14. (3:622.)On March 19, the day following the March 18 telephoneconversation, Phillips made a surprise visit to Triple A and
found Turner there. (2:303, 337, 416; 6:1088.) Turner testi-
fied that the Atlanta trip canceled, but concedes he did not
notify the Union. (6:1168±1169.) Accompanying Phillips was
Clarence Radecker (2:304), a business agent from the
Union's Arkansas-Louisiana District 6. (7:1339.) Phillips tes-
tified that he went there to set up contract negotiations.
(2:304, 340, 416.) Phillips testified that Turner said he had
no intention of negotiating a CBA with Local 669. (2:304,
307.) (Radecker was not called as a witness until rebuttal and
therefore did not address this visit.)Turner testified that Phillips asked if Turner was going tosign the contract. Turner asked what the contract consisted
of. (Jack Moiren and Alan Thames also were present.) It was
not yet complete, Phillips advised. Phillips then called Turner
aside and asked if Turner would go ahead and sign the (in-
terim) agreement, that he had a copy in his briefcase in his
car. (According to Phillips, 2:240, 417, neither he nor
Radecker had a copy of the interim agreement with him that
day.) ``No,'' Turner responded, explaining that he would not
sign a blank check. (6:1088±1090.) At about that point Phil-
lips said they had to discuss a contract. Turner said he was
preparing a proposed contract to submit to him later.
(6:1130±1133.)Two days later, by letter dated March 21 (G.C. Exh. 22),Phillips wrote Turner. After referencing their March 18 and
19 contacts, Phillips accused Turner of refusing to bargain,
expressed puzzlement at that, and suggested a need ``to avert
a work stoppage on April 1, 1991.'' Crossing that letter in
the mail was Turner's letter of March 21 (G.C. Exh. 7) trans-
mitting TAF's proposal (G.C. Exh. 8) for a complete con-
tract. (1:220±222; 6:1157.) 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
In the meantime the Union had been alerting its member-ship to a possible strike beginning April 1. The Union's
March 1991 newsletter (R. Exh. 88) did so. Business Man-
ager Simpson, by a special strike notice to all members (R.
Exh. 6), dated March 22, advised that effective April 1 ``WEARE STRUCK'' against any contractor not named on an at-tached list of over 200 signatory contractors. Triple A is not
1 of the 200-plus names. (2:427.) Phillips so notified TAF's
employees when he met with them shortly before April 1.
(2:427; 5:920±921; 6:992±993.)By letter dated March 26 (G.C. Exh. 9), Turner wrotePhillips that strike replacements would be hired and paid
under the terms of TAF's proposed CBA which TAF had
mailed to the Union by letter of March 21. Current employ-
ees represented by the Union would continue to be paid
under the CBA ``until further notice.'' The further notice
was expressed in a separate letter (R. Exh. 89) of the same
date, March 26, in which TAF notified the International
Union that TAF ``hereby terminates'' the CBA ``effectively
immediately or as soon as permitted by applicable law.''On March 28 (7:1281) Turner, in a two-page memo (C.P.Exh. 5), summarized the CBA status, discussed union fines
and possible options for employees who desire to work, noti-
fied TAF's employees that TAF would be open for business
on April 1, and would have to operate with, if necessary,
new employees.Before April 1, however, Phillips told TAF's employeesthere would be no strike and to report to work on April 1.
(2:430; 6:993.) Phillips did not notify Turner there would be
no strike. (2:430.) There was no strike or picketing by the
Union on April 1 at TAF. (2:309, 318, 429; 6:1012±1013.)
Turner thought there would be a strike on April 1 (2:293),
and he made preparations for a strike. (6:1094.) There is no
strike allegation in the complaint. TAF's position is that the
strike notice bears on TAF's further position that the Union's
contract demands caused an impasse. (2:432±434.)On April 3 Turner and Phillips agreed to meet for bargain-ing, and to hold the first session on April 9. (2:309). On
April 4 Turner wrote (G.C. Exh. 10; R. Exh. 98) confirming
a CBA meeting for April 9. (1:227; 5:919; 6:1095.) Phillips
confirmed by his letter of April 5. (G.C. Exh. 23; 2:310.)
Turner observed that although TAF had forwarded a com-
plete contract proposal, TAF had not received the Union's
counterproposal and would like to have it for review before
the April 9 meeting. The next day Phillips, by his letter of
April 5 (G.C. Exh. 23, apparently crossing R. Exh. 98 in the
mail), confirmed the first meeting date of April 9 for CBA
negotiations, stated he had questions concerning TAF's pro-
posed contract, and asserted that he had some contract pro-
posals of his own which he would present at the meeting.The parties held their first bargaining session on April 9,1991, at the Bradbury Inn in Mobile. At this point I pause
only to list the dates of the 10 or so meetings. I write ``or
so'' because the parties list 13 scheduled meetings even
though bargaining occurred only at 9 or 10. For example, the
parties refer to one meeting date, May 21, as a meeting. Al-
though the third meeting was scheduled for May 21, TAF's
representatives arrived a few minutes late, the Union left
(there is a dispute whether the Union's representatives saw
TAF's representatives entering the parking lot), and no bar-
gaining occurred until the next day, May 22. Similarly, no
bargaining occurred at the eighth meeting on October 8 be-cause Turner, who had broken a tooth the previous evening,left early for an emergency dental appointment. Finally, no
bargaining occurred at the 10th meeting on January 14, 1992.
There is a dispute over attendance. Accordingly, the actual
10 bargaining sessions are (plus the aborted meetings of May
21, October 8, and January 14 shown in brackets):1. 4±9-918. [10±8±91]
2. 4±30±919. 11±25±91

3. [5±21±91]10. [1±14±92]

4. 5±22±9111. 2±18±92

5. 6±25±9112. 3±17±92

6. 6±26±9113. 7±16±92

7. 8±28±91On April 10 the Union, by Business Manager Simpson,sent a two-page special notice (R. Exh. 104) to all members
informing them that agreement had been reached for a re-
newal 3-year national CBA, wages retroactive to April 1
within 30 days of ratification. Phillips acknowledges that he
never delivered a copy of the new (1991±1994) CBA to
TAF. (3:618, 621.) Although no copy of the national 1991±
1994 CBA is in evidence, Simpson's April 10 announcement
(R. Exh. 104) summarizes the highlights, including the in-
creased wages and benefits, of that new contract. Following
the final (and abbreviated) meeting on July 16, 1992, the
Union wrote (R. Exh. 224) that it was willing to continue ne-
gotiations. TAF did not respond, and no further meetings
have been held.B. IntroductionAside from the nature of the 1988±1991 CBA (now estab-lished to be a 9(a) CBA rather than an 8(f) contract), the
complaint alleges direct dealing and unilateral changes in
violation of Section 8(a)(5) and (1) of the Act. My findings
follow respecting the allegations, with the direct dealing ad-
dressed first. Because the status of foremen as employees or
supervisors is relevant to the direct dealing allegation, I shall
make findings on that topic.C. Job Foremen Not Statutory Supervisors1. IntroductionAlthough the recognized bargaining unit under the CBAdoes not specify foremen (G.C. Exh. 21 at 4), the CBA pro-
vides (art. 9) that foremen will be selected by the employer
from its journeymen and will be paid $1.25 per hour more
than the journeyman's rate. Under article 9 of the CBA the
employer must assign a foreman for each job. Selection of
a foreman is the employer's province. (G.C. Exh. 21 at 12).
TAF contends that during the relevant time the unit included
two foremen who were statutory supervisors. (1:178.) Appar-
ently the two were Jack Moiren and Cecil P. Davidson.2. Applicable lawIn assessing the facts on this issue, I am guided by the ap-plicable law as summarized in Adco Electric, 307 NLRB1113 (1992), enfd. 6 F.3d 1110 (5th Cir. 1993). The first im-
portant Adco point I shall emphasize here is that the partyasserting supervisor status has the burden of persuasion on
the issue. Id. fn. 3 and 1119. 413TRIPLE A FIRE PROTECTIONThe second point from the Adco summary which I high-light here is, ``Exercise of the authority which derives from
a worker's status as a skilled craftsman does not confer su-pervisory status because that authority is not the type con-
templated in the statutory definition.'' Id. at 1120.The third point from the summary is that the powers enu-merated at 29 U.S.C. §152(11) are termed the ``primary'' in-

dicia of supervisory status. When the issue of supervisory
status presents a borderline question, ``secondary'' indicia
may be considered. Nevertheless, ``secondary'' indicia alone
will not confer supervisory status under the Act. NorthcrestNursing Home, 313 NLRB 491 (1993); Adco at 1120. Eventhe ``primary'' powers must be linked to the use of or need
to exercise independent judgment. Adco at 1120.Finally, ``In these cases the Board has a duty to be alertnot to construe supervisory status too broadly because the
employee who is deemed a supervisor loses his protected
right to organize, a right Congress intended to protect by the
Act.'' Northcrest Nursing Home, supra, 313 NLRB at 491;Adco at 1120 (citations omitted).3. FactsEvidence on the supervisor question is quite limited, withTurner never addressing the matter when he testified. The
bulk of the evidence comes from the testimony of Jack
Moiren and Cecil P. Davidson, job foremen during the rel-
evant time.Most of the time the job foremen served as part of three-man crews, the number including themselves. As job fore-
man Langford in Adco, 307 NLRB at 1124, the job foremenhere spend about 90 percent of their time working with the
tools and the other 10 percent on paperwork and training
their apprentices/helpers. They do not independently hire
workers. Instead, the instances in which they successfully
recommended that someone, usually a relative, be hired, con-
stitute nothing more than the recommendations of skilled
craftsmen referring and recommending others from a pool of
qualified craftsmen. That is not indicative of statutory author-
ity. Adco at 1120, 1124. The testimony by Phillip AlanThames that he was hired by his foreman uncle, Ronnie
Pugh (6:955±956, 964), does not establish that Pugh inde-
pendently hired Thames. The evidence supports the equal in-
ference that Pugh, as a skilled craftsman, simply rec-
ommended Thames and Turner authorized Pugh to hire
Thames. In the circumstances here, that action does not indi-
cate statutory authority.Hours and overtime are matters preset by TAF. Althoughneither Turner would visit some of the jobs outside Mobile,
their absence merely reflects the experience level of the job
foremen as skilled craftsmen.Transfers to and from the crews come at the direction ofthe Turners, generally after discussion with the foremen
about the progress of the job. When a larger crew is
downsized to fit reduced job needs, any selection of crew-
members by the job foremen for release back to the office
for reassignment is the function of the foremen in their ca-
pacity as skilled craftsmen matching crew skills with job
needs. The foremen do not resolve grievances. No evidence
of disciplinary action by the foremen, exercising independent
judgment, was adduced.4. ConclusionsTAF has failed to show that the job foremen, and particu-larly Jack Moiren or Cecil Davidson, possessed any of the
primary indicia of a statutory supervisor, or that they exer-
cised any of those powers with independent judgment. As
TAF has failed to carry its burden of demonstrating statutory
supervisor status on the part of the job foremen, including
Jack Moiren and Cecil Davidson, I find that at all relevant
times Triple A's job foremen were statutory employees.D. Direct Dealing1. Alton Turnera. IntroductionWitnesses who are either employees or former employeesof the Company describe the following conversations. In his
own testimony, Turner does not address these conversations.
I credit the Government's witnesses.b. Complaint paragraphs 10(a) and (b)Danny Carpenter worked for the Company from February1988 to September 1991. (1:172, 184.) He became a journey-
man fitter in January 1991. (1:173.) He and Turner were so-cial friends, sipping beer on a few occasions. (1:188±189.)
About late February 1993 to early March, Carpenter testified,
as employees Carpenter, Jack Moiren, and Alan Thames
were standing at the shop's doorway with Turner, Turner
told the three employees that he might not sign the union
contract and that he would guarantee each a foreman's job,
pay their insurance, and provide them a truck.About mid-March 1991, as Turner was visiting at Car-penter's house, Carpenter testified, Turner said he probably
was not going to sign the upcoming union contract. Asking
Carpenter to stay with TAF, Turner said he would raise Car-
penter's pay to a foreman's rate. (1:174±175, 184±186.)c. Complaint paragraph 10(c)Jack Moiren worked at the Company for about 6 years,from 1985 to September 1991. (1:65, 76, 83.) For his last
several years at Triple A, Moiren worked as a foreman.
(1:65, 116.) Moiren has been a member of the Union for
about 20 years. (1:65.)About early March at the shop, Moiren testified, Turnerasked whether Moiren would stay with him if Turner went
nonunion. Turner said that if Moiren stayed his pay would
remain at the union rate, he would receive raises when union
pay rates increased, would get to keep the company truck he
was driving, with gas paid, that he would be provided insur-
ance, and something would be worked out for retirement.
(1:66±67, 99±100.)d. Complaint paragraph 10(d)Cecil P. ``Shorty'' Davidson has worked three differenttimes for the Company, the first from October 1985 to about
October 1986, again from September to November 1987, and
finally from September 1989 to August 1991. (1:40.) David-
son became foreman about February 1990 (1:151), and was
such in March 1991. (1:151.)About early to mid-March 1991, Davidson testified, he,Jack Moiren, Danny Carpenter, and the Turners (Alton, 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
president and father, Steve, supervisor and son) had a lengthyconversation on the front porch of the Company's office. At
one point the conversation turned to the pros and cons of
working Union and nonunion. Toward the end of the topic,
Turner told Davidson that Davidson had a job there no mat-
ter what happened, and that Davidson could have insurance
by paying one half the premium. At that time Davidson paid
no part of the cost of the insurance which Company pro-
vided. (1:140±142, 151±152.)2. Steve TurnerComplaint paragraph 11 alleges that about March 1991TAF, acting through Supervisor Steve Turner, promised em-
ployees insurance and higher wages if they remained with
TAF in the event TAF did not sign another contract with the
Union, and impliedly promised that TAF would institute a
profit-sharing plan in such circumstances. Phillip Alan
Thames testified in support of these allegations.Philip Alan Thames has worked for TAF about 7 years,although he left it in August 1991 and returned about June
1992. (1:41±41, 47, 52.) Thames works for the Company as
an apprentice fitter. (1:42.) Thames describes a late March
conversation in Supervisor Steve Turner's vehicle as they
drove back to the shop from a job at a local bank. Turner,
Thames testified, said that if the Company did not sign a
union contract that Thames would still have a job at $14 an
hour and still have insurance. Moreover, Turner added that
the Company would institute either a pension or profit-shar-
ing plan. (1:44±45.) Steve Turner did not testify.3. ConclusionsCrediting the Government's witnesses, I find that, as al-leged, TAF violated Section 8(a)(5) and (1) of the Act when
it bypassed the Union and dealt directly with bargaining unit
employees.E. Unilateral Changes1. Applicable lawWhen a collective-bargaining agreement (CBA) expires, anemployer must maintain the status quo on all mandatory sub-
jects of bargaining until the parties either agree on a new
contract or reach a good-faith impasse in negotiations. La-borers Fund v. Advanced Lightweight Concrete, 484 U.S.539 fn. 6 (1988); NLRB v. Katz, 369 U.S. 736 (1962); MountHope Trucking Co., 313 NLRB 262 (23, 1993); Bottom LineEnterprises, 302 NLRB 373, 374 (1991).The rights of parties in a collective-bargaining relationshipdiffer depending on whether the parties are in a nonnegotia-
tion setting or whether they are engaged in bargaining. Inter-mountain Rural Electric Assn., 305 NLRB 783, 786 (1991),enfd. 984 F.2d 1562 (10th Cir. 1993). As the Board wrote
in Bottom Line Enterprises, id. at 374 (footnotes omitted;emphasis added):Absent exceptional circumstances, an employer may notjustify a unilateral implementation of a proposal on a
particular subject, submitted during negotiations for a
labor agreement to succeed an expired one, on the
ground of a union's failure to request bargaining on
that subject. When negotiations are not in progress, we
can find a waiver of a union's statutory right to bargainover a change in the unit employees' terms and condi-tions of employment on the basis of the union's failure
to request bargaining if the union had clear and un-
equivocal notice of the proposed change and was given
that notice sufficiently in advance of implementation to
permit meaningful bargaining. However, when, as here,
the parties are engaged in negotiations, an employer's
obligation to refrain from unilateral changes extends be-
yond the mere duty to give notice and an opportunity
to bargain; it encompasses a duty to refrain from imple-
mentation at all, unless and until an overall impasse hasbeen reached on bargaining for the agreement as a
whole. The Board has recognized two limited excep-tions to this general rule: ``[w]hen a union, in response
to an employer's diligent and earnest efforts to engage
in bargaining, insists on continually avoiding or delay-
ing bargaining,'' and when economic exigencies compel
prompt action. Such extenuating circumstances are not,
however, present in this case.Where, as here, a CBA has expired and the employermakes unilateral changes during negotiations for a successor
CBA, the employer has the burden of demonstrating that the
exceptions (impasse, delay by union, or economic emer-
gency) apply. North Star Steel Co., 305 NLRB 45 (1991);Control Services, 303 NLRB 481, 483 fn. 12 (1991), enfd.mem. 140 LRRM 2248, 141 LRRM 2208 (3d Cir. 1992);
Roman Iron Works, 282 NLRB 725, 731 (1987), enf. deniedon other grounds 856 F.2d 1 (2d Cir. 1988).2. Changes implemented April 22, 1991The parties held their first bargaining session on April 9,1991. As for most of the meetings, notes of the Union (G.C.
Exh. 25) and TAF (R. Exh. 102) are in evidence. Representa-
tive Ronnie L. Phillips served as the Union's chief nego-
tiator. (2:310.) Alton Turner was TAF's chief negotiator at
the first meeting, with Attorney Deborah H. Kehoe, then an
associate of Attorney Willis C. Darby Jr., assuming that role
thereafter. (2:271; 7:1228.) Beginning about 10 a.m., and al-
lowing for breaks and lunch, the meeting lasted until about
4:20 p.m. The parties proceeded on the basis of discussing
TAF's proposed contract section by section, although they
did not complete their discussion of all sections.During the meeting TAF submitted a list of 23 jobs (G.C.Exh. 12:3) on which it had bid but lost between April 24,
1990, and March 12, 1991, when TAF's bids were based on
union wages and benefit cost levels. (2:439; 6:1096±1097,
1141±1142). The notes of neither Phillips (G.C. Exh. 25 at
7) nor Kehoe (R. Exh. 102 at 6) reflect any discussion of
the topic. Turner testified that he told Phillips the lost jobs
reflected why TAF was having a problem being competitive.
Turner does not recall Phillips' response other than Phillips
showed no interest. (6:1097, 1141±1142.) Nothing in the evi-
dence indicates that Turner said that TAF was suffering an
economic emergency or otherwise needed immediate eco-
nomic relief in order to survive. As Attorney Darby argued
at trial, TAF had work, but it was losing work it should have
been getting; TAF was not broke, but it was not competitive;
TAF ``delivered to the Union evidence that showed that we
were trying to be competitive, and we were not competitive
because of the rates.'' (6:1151±1152.) Of course, operating
at a competitive disadvantage does not necessarily equate to 415TRIPLE A FIRE PROTECTIONan economic emergency which would justify unilateralchanges in wages, hours, or working conditions.During the course of the first meeting Phillips submittedwritten counterproposals on articles 3, 4, and 25 pertaining
to recognition, union security, and grievance procedure and
arbitration. (G.C. Exh. 24.) As the parties proceeded through
the meeting, using TAF's proposed contract (G.C. Exh. 8) as
a basis for discussion, they tentatively approved one or two
provisions, left most open for further discussion (with Phil-
lips saying the Union would submit counterproposals as to
several provisions), and apparently never read the last two
articles pertaining to a zipper clause (complete agreement)
and the contract term. The parties agreed to meet again on
April 30. Turner suggested the date. (7:1241; G.C. Exh. 25
at 9; R. Exh. 102 at 10.)Two days later, on April 11, Turner mailed to the Uniona proposed drug abuse policy and certain payroll data the
Union had requested. (G.C. Exh. 11.) That was followed the
next day by a letter, dated April 12, from Turner to Phillips,
the text of which reads (G.C. Exh. 12):On Tuesday, April 9, 1991, Triple A Fire Protection,Inc. presented you with a list of ``Jobs Bidded, Not
Awarded,'' a copy of which is enclosed for your con-
venience. Triple A Fire Protection, Inc. is continuing to
bid on jobs in Alabama, Florida and Mississippi. Triple
A Fire Protection, Inc. continues to bid against com-
petitors who have a lower labor cost and who have no
restrictions on prefabricated material or sub-contracting.Although Road Sprinklers Local 669 gave notice ofan intent to terminate our old agreement on December
14, 1990 and express[ed] an intent to reach an agree-
ment before March 31, 1991, Road Sprinkler Local 669
has not submitted a meaningful proposal to Triple A
Fire Protection, Inc. nor seriously addressed the March
21, 1991 proposal of Triple A Fire Protection, Inc. We
can no longer tolerate your inaction or losing a majority
of the jobs we bid.On Monday, April 22, 1991, Triple A Fire Protec-tion, Inc. intends to effect the proposal [G.C. Exh. 8]
submitted to Road Sprinkler Fitters Local Union No.
669 [G.C. Exh. 7] by letter dated March 21, 1991 un-
less an agreement is reached between Triple A Fire
Protection, Inc. and Road Sprinkler Fitters Local Union
No. 669 before Monday, April 22, 1991.Representatives of Triple A Fire Protection, Inc. areavailable to meet with representatives of Road Sprinkler
Fitters Local Union No. 669 in an attempt to reach a
mutually satisfactory agreement prior to April 22, 1991.In the event no agreement is reached with RoadSprinkler Fitters Local Union No. 669, all employees of
Triple A Fire Protection, Inc. should report to their
usual jobs ready to work on Monday, April 22, 1991
under the terms and conditions contained in our pro-
posal of March 21, 1991.Turner admits that, as best he remembers, neither he norKehoe said anything at the April 9 meeting of an intent to
implement on April 22 TAF's proposed contract (G.C. Exh.
8) should the parties not reach a successor CBA before that
date. (6:1140.) No mention of such a possibility appears in
the notes (G.C. Exh. 25; R. Exh. 102) of either party. Kehoeconfirms that neither she nor Turner mentioned it at the April9 meeting. (7:1222.) According to Turner (supposedly less
than positive, ``I would think,'' about this significant point)
he decided after the April 9 meeting to implement TAF's
March 21 proposed contract on April 22. (6:1165.) Similarly
less than positive, Kehoe believes the decision to implement
came after the April 9 meeting. (7:1232.)As for what triggered TAF's implementation decision, andthe decision not to wait and discuss the matter with the
Union at the second bargaining session on the agreed date
of April 30, Turner testified that he was losing money and
``nobody seemed interested in my problem.'' (6:1166.) De-
spite the important nature of TAF's asserted problem, Turner
sent the April 12 implementation notice by certified mail
without a contemporaneous copy by fax, yet many, perhaps
most, of their communications were by fax. (6:1167.) Turner
did not telephone Phillips because (1) he really does not
know why; (2) because previous calls to Phillips might take
2 or 3 days to reach him; and (3) because Turner was not
in the habit, in their 15-year relationship, of telephoning Phil-
lips. (6:1167±1168.) Respecting the no-habit testimony, Turn-
er apparently forgot about his many telephone calls to Phil-
lips and to the Union which Turner tape recorded.Phillips received TAF's implementation notice on April16. (3:508.) He did not respond specifically to TAF's notice.
(2:440; 3:508.) Phillips sent no specific response because he
feared that Turner was trying to ``set me up'' for something
which Phillips did not understand in view of the meeting al-
ready scheduled for April 30 (3:508), although earlier Phil-
lips testified (2:440) that he ``pretty much'' understood the
language of the implementation notice. Moreover, he saw no
reason to change the date set for the April 30 meeting.
(2:440.) On April 17 Phillips wrote (C.P. Exh. 6) Turner re-
affirming the April 30 date and designating the hour and
place. (2:441.)By letter (R. Exh. 106) dated April 26, Turner wrote Phil-lips (who sent no response) as follows (6:1101±1105):Enclosed herewith is a letter dated April 16, 1991from Billy G. Williams, Chief Estimator, JESCO, relat-
ing to the Greil Memorial Hospital.You will notice that Triple A Fire Protection, Inc.came in second between two open shop contractors,
Brendle Sprinkler Company, who was first, and Fire
Protection Engineering & Supply who was third.Triple A Fire Protection, Inc. cannot effectively com-pete with open shop contractors in this area with the
labor cost that existed in the collective bargaining
agreement which expired March 31, 1991.We are still awaiting a proposal from Sprinkler Fit-ters 669. We trust that Sprinkler Fitters 669's proposal
will address the competitive position of Triple A Fire
Protection, Inc.At the second bargaining meeting, held April 30, theUnion's chief negotiator was Billy B. Littleton, a business
agent from Texas (2:316, 462), substituting for Phillips who
had to be elsewhere on the Union's business. (2:316; 5:819.)
Allowing for breaks and lunch, the meeting lasted from 10
a.m. to about 2:45 p.m. when Littleton left to catch his return
flight. (2:483; R. Exhs. 8, 108.) Littleton concedes that
Kehoe said TAF was prepared to bargain around the clock 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
until the parties reached a successor CBA. (2:469.) Littletontold Kehoe that he was not prepared to negotiate for more
than that day. (2:469±470.) Although the parties discussed
several articles that day, it seems clear that more progress
could have been made had the meeting been longer and hadPhillips been present. Littleton acknowledges that he had
only read TAF's proposed contract and had not studied it
thoroughly, and had told Kehoe essentially that at the meet-
ing. (2:464, 470.)During this second meeting the subject of TAF's imple-mentation notice arose. Kehoe said that TAF had imple-
mented its March 21 proposed contract on April 22. Littleton
objected, saying that just because TAF had proposed a con-
tract did not give it the right to put it into effect. Kehoe said
that TAF's position is the former CBA had expired and that
TAF did have the right to implement its proposed contract
and that it had properly notified the Union of its intent to
implement its proposed contract. Littleton replied that the
Union and TAF have a 9(a) relationship and that TAF is re-
quired to bargain with the Union on the terms and conditions
of the expired CBA until the parties reach either a new
agreement or an impasse. Kehoe responded that TAF had im-
plemented its (March 21) proposed contract on April 22.
(2:464, 469, 484±494; R. Exh. 8.)Kehoe asserts that Littleton simply stated, on two or threeoccasions, that TAF was bound by the contract between the
Union and the National Fire Sprinklers Association. (7:1199,
1216±1217.) Even so, on cross-examination by the Union,
Kehoe acknowledges that Littleton objected to TAF's imple-
mentation of the proposed CBA and said that implementation
would be an unfair labor practice. (7:1237.) Kehoe's notes
confirm the reference to an unfair labor practice and that the
Union would file a charge. (R. Exh. 108 at 3.) According to
Kehoe's notes, at the meeting TAF's position was that it
would agree that any successor CBA would be retroactive to
April 22. (R. Exh. 108 at 3.) Kehoe testified that the Union
did not ask that TAF postpone implementing its March 21
proposed contract. (7:1199.) (Presumably TAF meant the
question and answer to be that the Union did not ask TAF
to rescind the April 22 implementation and then postpone re-
implementing its March 21 proposed contract.) To the extent
Littleton and Kehoe differ, I credit Littleton.Implementation actually was not unitwide, for Turner testi-fied that TAF did not apply the new (and lower) wage rates
to individuals on the payroll before the CBA expired.
(6:1129, 1168.) The record reflects that TAF hired new em-
ployees in May under TAF's implemented proposal. (2:286±
287.) As TAF's trial attorney, Willis Darby, expressed it at
trial, ``these were the first employees we hired under those
circumstances.'' (2:283.) Turner confirms, for example, that
Joey Lawshe (hired May 7 at $11 per hour) was hired and
worked as a sprinkler fitter employee. (2:273, 276.) There is
no showing that Lawshe's $11 per hour, which apparently
fell within the general range of apprentice pay under the ex-
pired CBA, was different from what he would have been
paid under the expired CBA. Nevertheless, any question is
satisfied by TAF's answer to the complaint and by Attorney
Darby's admission that TAF in fact did hire employees ``at
rates other than those in the past agreement.... 
There's nodispute. We told the Labor Board that a long time ago. No
dispute whatsoever.... 
I'm telling you we did it.'' (2:281.)Phillips testified that TAF's March 21 proposed contractwould (if implemented) have effected substantial reductions.(5:876.)Complaint paragraph 13 alleges that since about April 20,1991, TAF has changed the wage rates of employees covered
by the expired CBA. In its October 8, 1991 answer TAF
states:Triple A denies the averments of paragraph 13 of thecomplaint, except Triple A admits that pursuant to prior
notice to the Union all employees employed by Triple
A after April 21, 1991 have been employed in classi-
fications that were not specifically named in the expired
8(f) prehire agreement at wage rates that were not spe-
cifically established by the expired 8(f) prehire agree-
ment; none of the wage rates of employees who were
employed prior to the expiration of the 8(f) prehire
agreement have been changed.Respecting fringe-benefit payments, Turner admits(6:1168) that as of April 22, 1991, TAF ceased making pay-
ments to the health, welfare, and pension funds. Complaint
paragraph 12 alleges that since about April 20, 1991, TAF
has ceased making the fringe-benefit payments required by
the expired CBA. TAF's October 8, 1991 answer asserts:Triple A denies the averments of paragraph 12 of thecomplaint, except Triple A admits that pursuant to prior
notice to the Union all employees employed by Triple
A after April 21, 1991 have been employed in classi-
fications that were not specifically named in the expired8(f) prehire agreement at wage rates that were not spe-
cifically established by the expired 8(f) prehire agree-
ment; none of the wage rates of employees who were
employed prior to the expiration of the 8(f) prehire
agreement have been changed.In view of this evidence, the General Counsel prima faciehas established that TAF's unilateral changes are, as alleged,
violative of Section 8(a)(5) of the Act. I turn now to TAF's
defenses.F. TAF's Defenses1. IntroductionTAF advances several defenses, in addition to its 8(f) con-tention, either in its answer (no uncoerced majority; refusal
to bargain; waiver) or at the hearing (impasse). The Board's
October 19, 1993 order remanding, Triple A Fire Protection,312 NLRB 1088 (1993), rejected the 8(f) contention and the
defense of no uncoerced majority as being untimely raised.
TAF again advances these defenses, presumably as a pre-
caution deemed necessary to preserve its position for any ap-
peal. Contrary to TAF's position at trial (5:778±779), Section
10(b) of the Act applies to TAF's affirmative defenses.
NLRB v. Viola Industries, 979 F.2d 1384, 1387 (10th Cir.1992) (defense of coercion); Brower's Moving & Storage,297 NLRB 207, 209 fn. 11 (1989), enfd. mem. 914 F.2d 239
(2d Cir. 1990) (majority status); Morse Shoe, 231 NLRB 13(1977), enfd. 591 F.2d 542 (9th Cir. 1979) (majority status).
Accordingly, I shall not now address the untimely and
Board-rejected defenses of 8(f) and majority status.As mentioned, TAF advances the affirmative defenses ofimpasse and no intent by the Union to enter into a CBA. The 417TRIPLE A FIRE PROTECTIONGeneral Counsel and the Union objected to the relevance ofanything beyond the April 22, 1991 date of the unilateral
changes. (2:343; 3:589±593.) TAF offered the evidence for
all purposes. (3:597.) Although initially I ruled that TAF
could offer such evidence during its case in chief (2:343,
411), I subsequently (3:597) modified the ruling so as to
limit receipt of the evidence to the issue of remedy, based
on Dependable Maintenance Co., 276 NLRB 27 (1985). Cit-ing later decisions by the Board, the General Counsel argues
that a limited remedy is unwarranted because TAF never bar-
gained to a good-faith impasse, and the Union argues (Supp.
Br. at 8±10) that Dependable Maintenance is inapposite.Finding Dependable Maintenance controlling, I shall re-view the post-April 22, 1991 meetings, and all the record
evidence (other than the rejected evidence), for the purpose
of determining whether the parties bargained to a good-faith
impasse at some point after TAF's unilateral changes of
April 22, 1991. Events after April 22 are not relevant towhether any unlawful unilateral changes were implemented
on April 22.2. WaiverReferring initially to the first bargaining session of April9, 1991, TAF contends that the Union waived any complaint
it had about the changes implemented on April 22 because
the Union failed (at the April 9 meeting) to request TAF to
bargain about them after receiving notice of the intent to im-
plement them by TAF's letter of ``March 26.'' (Supp. Br. at
22, 58). TAF has confused the March 26 notice (G.C. Exh.
9) about intended payment to any strike replacements (no
strike occurred in April) with TAF's April 12 letter (G.C.
Exh. 12, quoted earlier), sent after the April 9 meeting, in
which Turner advised Phillips that TAF's proposed contract
of March 21 would be implemented on Monday, April 22,
unless a new CBA was reached beforehand. As noted earlier,
Phillips did not respond to TAF's notice of implementation.
Also as already described, at the second bargaining session,
held April 30, Littleton objected when Kehoe said that the
March 21 proposed contract had been implemented on April
22. Littleton said the parties had a 9(a) relationship, that TAF
was required to bargain over terms of the expired CBA until
a new agreement or impasse was reached, and that any im-
plementation would be an unfair labor practice over which
the Union would file a charge. I find TAF's waiver defense
to have no merit. Bottom Line Enterprises, 302 NLRB 373,374 (1991).3. Impasse on or before April 22, 1991a. Legal testA bargaining impasse occurs when good-faith negotiationshave exhausted the prospects of reaching an agreement. TaftBroadcasting Co., 163 NLRB 475, 478 (1967). Further, id:Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith of the
parties in negotiations, the length of the negotiations,
the importance of the issue or issues as to which there
is disagreement, the contemporaneous understanding of
the parties as to the state of negotiations are all relevant
factors to be considered in deciding whether an impasse
in bargaining existed.Adopting quoted language, the Supreme Court wrote inLaborers Fund v. Advanced Lightweight Concrete, 484 U.S.539 fn. 5 (1988):Given the many factors commonly itemized by theBoard and the courts in impasse cases, perhaps all that
can be said with confidence is that an impasse is a
``state of facts in which the parties, despite the best of
faith, are simply deadlocked.''The Supreme Court's quote of ``simply deadlocked''comes from Gorman, Labor Law 448 (1976), which in turnquotes the language from NLRB v. Tex-Tan, 318 F.2d 472,482 (5th Cir. 1963). Recall that (contrary to TAF's position,
2:357) impasse is a defense, and the party asserting that de-
fense has the affirmative burden of establishing impasse.
North Star Steel Co., 305 NLRB 45 (1991); Control Serv-ices, 303 NLRB 481, 483 fn. 12 (1991), enfd. mem. 140LRRM 2248, 141 LRRM 2208 (3d Cir. 1992); Roman IronWorks, 282 NLRB 725, 731 (1987), enf. denied on othergrounds 856 F.2d 1 (2d Cir. 1988).b. No impasse existedArguing impasse, TAF lists several asserted indicia, mostof which are events which predate the first bargaining ses-
sion of April 9, 1991. TAF does not contend that the April
9 bargaining itself was exhausted on any issue. As the first
session merely saw the parties making an initial reading,
with preliminary discussion, of TAF's proposed contract, it
is clear, and I find, that no bargaining deadlock had occurredon any issue, much less on any issue which blocked negotia-
tions generally. Bargaining had just begun. Discussion had
been exhausted on nothing. There was no bargaining impasse
when the unilateral changes were implemented on April 22,
1991.4. Bad faith of the Uniona. IntroductionWhat TAF really seems to be arguing (and does argue inmany respects) is that an impasse existed from the first day
of April 1 (1:40; 2:341, 356, 370; 3:626; 5:766; Br. at 95,
98; Supp. Br. at 42) because the Union came to the bargain-
ing table on April 9 with (1) the fixed intent to obtain only
a CBA which adopted or mirrored the national agreement
(1:35, 39±40; 2:369; 5:766, 769; 6:1035) and (2) to achieve
this goal, submitted its own proposals piecemeal (Br. at 70,
72, 96; Supp. Br. at 44, 46 fn. 35, 56).b. Piecemeal bargainingAlthough TAF fails to cite cases or articulate the vice ofpiecemeal bargaining, the Board finds such a tactic indicative
of bad-faith bargaining because it frustrates the bargaining
process. E.I. Dupont & Co.
, 304 NLRB 792 fn. 1 (1991);Sacramento Union, 291 NLRB 552, 556 (1988). Citing Rock-ingham Machine-Lunex Co., 255 NLRB 89 fn. 2 (1981), theGeneral Counsel and the Union assert that the Union's fail-
ure to provide all of its proposals sooner was merely reflec-
tive of a format of bargaining from TAF's proposed contract,
and such a format is not violative of the Act. Rockingham,however, apparently involved an agreed format. Although
TAF did not refuse to bargain in protest, it frequently re- 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
quested a complete proposed contract from the Union. Notuntil the end of the last bargaining session did the Union
comply, or substantially comply, with that request. I there-
fore find that the parties were not bargaining from TAF's
proposed contract as some agreed format.Nevertheless, I find no merit to the piecemeal-bargainingdefense because there was only a single meeting before the
unilateral changes. Evidence about the subsequent meetings
was received on the limited basis of its relevance to any rem-
edy. (3:597.)c. National contract onlyTAF's theory of bad faith by the Union is that the Union,in its secret desire to obtain a mirror image of the national
contract, came to the bargaining table with the intent to pro-
long negotiations and, by time consuming and expensive ne-
gotiations, grind TAF into the dust of poverty. (5:766, 840±
842.) So squeezed by the adverse economics imposed by the
Union's tactics, TAF eventually would be forced to capitu-
late or to go out of business.Aside from remarks during settlement discussions (offer-of-proof evidence rejected by me at trial, 5:773, 779, 784,
792, 840±842; 6:943, 1024; R. Exh. 76 at 13, 26; R. Exh.
228; C.P. Exh. 8), there is some testimony by Phillip A.
Thames which possibly can be interpreted as supporting
TAF's theory. Thames was working for TAF during the
spring of 1991. Several days after April 1, apparently during
April 1991, Thames attended a union meeting at which Phil-
lips spoke. At the meeting Phillips told TAF's employees
that TAF was not going to sign the agreement (presumably
the interim national agreement), but for the employees to re-
main working at TAF until told otherwise. Phillips said that
would keep ``everything in court,'' and would ``keep nego-
tiations going.'' And as long as negotiations were inprogress, Phillips told them, ``Triple A would have to spend
money.'' The longer they negotiated, Phillips added, ``the
more money Triple A would have to spend in court.''
(6:994±996.)In rebuttal, Phillips testified that he met with the employ-ees (several times, apparently) to keep them abreast of mat-
ters. He informed them (sometime around May 1, apparently)
that he did not know how long the independent negotiations
with TAF would take, and that he wanted them to stay on
the job as long as possible because the Union was there to
get a contract, to reach impasse, or strike, or whatever. The
Union would be there ``for however long it took.'' Denying
that there was any reference to costs in dollar amount, Phil-
lips asserts that he told the employees the process would be
expensive for both the Union and for TAF. (7:1165±1167.)
At no point in his rebuttal testimony does Phillips address
the specific issue of whether he stressed to the employees
that the longer negotiations took the more money TAF would
have to spend.Thames was a credible witness. Although he does not re-port how or whether Phillips explained the reference to
``court,'' the discrepancy is immaterial. I am persuaded, and
find, that Phillips told the employees that their remaining on
the job would keep the negotiations in progress, and that as
long as negotiations were in progress TAF would have to
spend money. Despite this finding, such a statement is a bit
ambiguous. It can be interpreted two ways. First, it is noth-
ing more than Phillips' observing that solidarity by the em-ployees' remaining on the job combined with the expense toTAF to negotiate would apply economic pressure to TAF
and persuade TAF to agree to a CBA favorable to the em-
ployees. Nothing is unlawful with such a tactic. Second, the
statement can be interpreted as implying that the Union
wanted to break TAF financially unless, possibly, TAF satis-
fied some demand of the Union. This interpretation is a
stretch. Of the two, the first interpretation is less complicated
and more natural. I find that it represents the message Phil-
lips sought to convey. Hence, no unlawful motive or object
is reflected in Phillips' remarks, as quoted by Thames, or in
the message I have found Phillips expressed that day.d. ConclusionIn light of these findings, I now find without merit TAF'sdefense that the Union, before April 22, 1991, bargained in
bad faith and with no intention of entering into a CBA other
than one which mirrored the national CBA. As of April 22
the evidence falls far short of showing any such intention on
the part of the Union.5. Economic emergencyAs I summarized earlier, at the April 9 meeting Turnersubmitted to the Union a list of 23 jobs on which TAF as-
sertedly had bid, but lost, between late April 1990 and mid-
March 1991. Turner testified that he told Phillips that TAF
was having a problem being competitive. Statements at the
hearing by Attorney Darby are to the same effect. Over ob-
jections to relevance, TAF introduced copies of its Federal
income tax returns for 1990 (R. Exh. 235) and 1991 (R. Exh.
236) for the dual purpose of (1) substantiating its bargaining
position of being at a competitive disadvantage and (2) re-
specting any remedy. (7:1259±1263), 1274±1278.) Turner did
not prepare them and could give practically no information
about the financial details. (7:1269±1272.) The 1990 return
shows a profit and the 1991 return shows a loss. The 1990
return was not submitted to the Union at the April 9 bargain-
ing session (and perhaps had not yet been filed), and the
1991 return was still a year in the future as of April 9, 1991.
Thus, the objections to relevance should have been sustained
respecting the merits. To the extent the returns bear on any
remedy, they are in evidence.In any event, the law is well settled that economic neces-sity does not authorize an employer to make unilateral
changes at midterm of a collective-bargaining agreement
(CBA). Stevens & Associates Construction Co., 307 NLRB1403 (1992). As earlier noted, the parties must maintain the
status quo during negotiations for a renewal agreement. Dur-
ing contract negotiations an employer may avoid having to
open its financial records if its position is one of competitive
disadvantage rather than an inability to pay the Union's eco-
nomic demands. Beverly Enterprises, 310 NLRB 222, 226±227 (1993), citing Nielsen Lithographing, 305 NLRB 697(1991). Thus, it appears that the position which TAF ex-
pressed on April 9 fell short even of requiring it to open its
financial books. And whatever dire financial emergency
would have to exist to justify unilateral changes under the
law, it is clear that TAF failed to show such here. Accord-
ingly, I find TAF's economic emergency defense to be with-
out merit. 419TRIPLE A FIRE PROTECTIONG. Events After April 22, 19911. DescriptionAs I have noted, evidence of events after the April 22,1991 unilateral changes was restricted to whatever bearing it
would have on any remedy. (3:597.) Aside from two aborted
meetings, May 21, 1991, and January 14, 1992, on which
TAF focuses, testimony about other meetings is limited, with
the parties relying principally on the summaries or notes the
representatives prepared. At this point I note that TAF, blam-
ing the Union for walking out before there could be meetings
on May 21, 1991, and January 14, 1992, never articulates the
significance of these events. Presumably TAF contends it
shows that the Union was not really interested in reaching
an agreement and was engaging in delay as a tactic in order
to force TAF to sign a mirror image of the national contract.
However, I find that the missed meetings are largely immate-
rial in light of the meetings which followed. The question is
whether the parties bargained to impasse after April 22,
1991. I find the answer to be no.Much earlier in this decision I listed the dates of the 10actual bargaining sessions, plus the dates of 3 sessions which
failed to occur as scheduled because one of the parties ar-
rived late. Beginning with the second meeting on April 30,
1991, and extending to the 10th bargaining session on July
16, 1992, it is clear that the parties freely discussed contract
articles. The meetings generally lasted several hours, begin-
ning about 10 a.m. and ending usually about 3 p.m., with a
break for lunch. At different times the Union submitted one
or more individual articles as part of its overall proposal. Not
until the end of the last meeting, however, did the Union
submit what apparently comprised the balance of its overall
proposed contract.If there is one theme which runs through all these months,it is TAF's constant effort to obtain from the Union a com-
plete proposed contract so that bargaining would not bepiecemeal. By oral request and by letter, on many occasions,
TAF so requested. The Union generally ignored such re-
quests, or said it would propose as it saw fit, until near the
end. A secondary impression also is created by the evidence.
It is that conduct and statements by TAF and the Union dur-
ing the negotiations suggest that neither party was all that
concerned with the time that had elapsed since bargaining
began on April 9, 1991, yet the parties apparently are not
close to a new contract.The meeting scheduled for May 21 at 10 a.m. at theBradbury Inn was not held. It appears that the union rep-
resentatives were on time but TAF's representatives were
late. The desk clerk, Elizabeth A. Isbell, informed the union
representatives that TAF had called and would be just a few
minutes late. This was about 9:53 a.m. At the request of the
union representatives (Phillips and Radecker), Isbell made a
note (R. Exh. 134) advising TAF that the Union had been
present and would send a letter. At 10:05 a.m. TAF's rep-
resentatives appeared at the desk. (R. Exh. 134a; 5:755, 759±
761.) Phillips denies that a motel clerk gave him such a mes-
sage. (5:829.) I do not believe Phillips on this, and I find
Isbell a credible witness. Although Isbell did not identify
Phillips as the person she told, I find that it was Phillips.
There also is credible evidence that the parties actually saw
one another in the parking lot as the Union was leaving and
TAF arriving, yet Phillips and Radecker did not turn back.By fax later that day the parties agreed to meet the followingday at 10 a.m. at the Days Inn motel. (R. Exh. 133.)The parties sent each other letters protesting the abortedmeeting of May 21, with Turner's May 21 letter (R. Exh.
132) covering more details and Phillips' (R. Exh. 135) accus-
ing Turner of being rude for failing to show. Although I find
it immaterial to the result, I find that the Union left the motel
with notice that TAF was on the way and that in the parking
lot the Union saw TAF's representatives arriving but de-
parted anyway.The following day, May 22, the parties held their thirdmeeting from about 10 a.m. to about 3 or 3:30 p.m. At the
beginning of the meeting Kehoe asked if the Union had
brought any written proposals. Phillips said that the Union
was there to negotiate. Phillips testified that it was not his
manner of bargaining to submit a complete proposed contract
at the first meeting (2:344) (and presumably not at any early
meeting). During the meeting the parties, progressing through
TAF's proposed contract, discussed several articles, reaching
tentative agreement on some sections. During the meeting the
Union submitted its proposals for articles 10 (inspection), 18
(jurisdiction of work), and 17 (working within jurisdiction of
other sprinkler unions).In correspondence before the fourth meeting, TAF againrequested, by letter dated May 30 (R. Exh. 141), ``a com-
plete proposal from'' the Union. Phillips' reply of June 5 (R.
Exh. 142) addressed a date for the next meeting, but not the
matter of a complete proposed contract, and Turner noted
this is his responding letter (R. Exh. 144) of June 6.The fourth meeting was held June 25. The notes (G.C.Exh. 35; R. Exh. 152) reflect that the meeting lasted from
shortly after 10 a.m. (Turner arrived about 10 minutes late)
until around either 4 or 5 p.m. Littleton substituted for Phil-
lips, with Clarence Radecker assisting. The parties devoted
most of their time to discussing articles 2 (leave of absence),
3 (union representatives and stewards), 4 (grievances), and
the Union's 10, 17, and 18.The parties met the following day, June 26, for their fifthsession. Notes by Kehoe are in evidence. (R. Exh. 154.)
Littleton again substituted for Phillips. Discussion again cov-
ered several hours and centered on articles 3 and 4. Toward
the end of the meeting Kehoe states that TAF is prepared to
accept the Union's proposed grievance steps 1, 2, and 3 if
the Union agrees to TAF's article 4, section 7, provided the
Union removes the reference to the National Fire Sprinkler
Association (NFSA). Littleton, as Kehoe's notes record (R.
Exh. 154 at 10), replied that removal of the reference to
NFSA already had been agreed to. Littleton's reference
echoes his testimony (2:463, 471±472) that at the second
meeting, April 30, he had assured TAF that the Union was
willing to strike references to NFSA so that the CBA would
be between the Union and TAF.Before the sixth meeting on August 28, TAF, respondingto a grievance letter from the Union, wrote Phillips, by letter
dated July 19 (R. Exh. 157):I trust that you realize that it is virtually impossiblefor us to reach an agreement with Local 669 when after
three and one-half months Local 669 has not made its
full requirements for a new agreement known.Your proposed meeting during the week of August19, 1991 may be the last, unless and until Local 669 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
evidences an intention to negotiate a new agreement bysubmitting a complete proposal; i.e., the requirement of
Local 669 for an agreement.Letters by Turner in August repeated his request, withoutsuccess. (R. Exhs. 163±165.) Advising the Union of the loca-
tion for the August 28 meeting, TAF, by letter faxed on Au-
gust 20, wrote (R. Exh. 167):Once again we urge you to submit the counter proposalof Local No. 669 to the complete proposal of Triple A
submitted to you by letter dated March 21, 1991.In his August 20 letter Turner also said that TAF would beprepared to discuss TAF's rule about drinking on the job.Phillips, assisted by Clarence Radecker, again representedthe Union at the August 28 meeting, with Kehoe and Turner
present for TAF. Most of the meeting was consumed with
a discussion about TAF's rule about drinking. Around 2 p.m.
Kehoe presented the Union with TAF's proposal for a new
policy regarding drugs and asked if the Union had a proposal
for such. Phillips said that the Union did have a drug policy
which ``I shall present to you when we feel it is appro-
priate.'' (G.C. Exh. 38 at 3, Phillips' own notes; R. Exh. 170
at 6.) Although Kehoe wanted to discuss the drug policy,
Phillips declared the meeting ended for that day. (R. Exh.
170 at 7.)By letters faxed after the meeting the parties were unableto agree to meet the next day. A brief strike at this time was
resolved. On September 19 and 20 the parties exchanged let-
ters (R. Exhs. 178, 179) concerning the next meeting date,
with October 8 one of the dates. By letter dated September
30 (R. Exh. 181), Joseph G. Norton, the Acting Regional Di-
rector for NLRB Region 15, notified the Union that certain
of its charged allegations in the instant case had either been
withdrawn with the Region's approval or dismissed, but that
such action did not affect the outstanding (September 27)
complaint allegations.Although the parties gathered for their scheduled meetingon October 8, the meeting did not commence because Turner
had to leave after a few minutes to see his dentist concerning
a tooth Turner had broken the evening before. Kehoe said
she could not meet without Turner being present. They de-
cided to resume at 2 p.m. that day. About 1:55 p.m. Kehoe
reached Phillips at his motel room and explained that Turner
had mistakenly thought his appointment was for 10:45 a.m.
when in fact it was for 1:30 p.m. and that she did not know
where he was. She asked Phillips to wait in his room for herto call back. Phillips declined to do so, saying that he would
be in contact for a future meeting. (7:1361±1363, 1382; G.C.
Exh. 39; R. Exh. 183.) An exchange of letters followed with
Phillips, on October 11 (R. Exh. 184), expressing dismay and
suggesting that TAF had intended to stall the negotiations by
having Kehoe not continue in Turner's absence, assisted by
someone else from TAF. Phillips also said that the Union's
representatives arrived with ``numerous proposals and coun-
terproposals, including economic proposals, to offer Triple A,
and were looking forward to a productive good faith bargain-
ing session.'' Turner's October 15 reply (R. Exh. 186) rejects
the Union's accusations, offers his explanation of the events,
apologizes for the delay his ``dental emergency'' caused,
lists dates, and concludes by asking for copies of the Union's
numerous proposals.The seventh actual bargaining session was held November25, the last meeting in 1991. The regular four representatives
were present, with the meeting lasting from about 10:30 a.m.to about 3 p.m., with lunch from about 12 noon to about
1:30 p.m. Before the meeting actually began the Union gave
TAF the Union's proposed article on a drug policy, article
41. TAF's drug proposal was discussed at some length.
Union access to the job and the job steward's duties under
article 3 also were discussed before lunch. Just before lunch
Phillips tendered a copy of the Union's article 45 (number
and location of projects). After lunch the parties discussed an
earlier request by TAF for copies of other agreements, then
they resumed on the drug policy. Random testing and
searches also were discussed, as were over-the-counter drugs.
The parties briefly discussed helpers and job training. To-
ward the end of the meeting the Union tendered its proposed
articles 8 (extra contract agreements), 19 (welfare fund), 34
(materials and equipment fabrication), 42 (process of assem-
bling), 45 (number and location of projects), and 48 (man-
agement rights). (G.C. Exh. 36; R. Exh. 192.)The next meeting was scheduled for January 14, 1992. Bya six-page letter to Phillips dated January 10 (R. Exh. 194),
Turner requests the Union to furnish numerous items for the
bargaining session. Much of this relates to whether credit
was given to TAF's employees covered by the welfare fund
and to a settlement the parties had reached earlier. However,
Turner goes into this topic by observing that the Union's ar-
ticle 19 (welfare fund), proposed at the last meeting, speci-
fied a first-year payment of $3.15 per hour to the National
Automatic Sprinkler Industry (NASI) welfare fund.Another testy dispute prevented the parties from meetingon January 14. Phillips, Radecker, and a third representative
(E. M. Hays) were present for the Union. Phillips testified,
and his notes (G.C. Exh. 40) reflect, that Turner was present
but (about 9:55 a.m.) said he did not know where Kehoe was
and suggested they could do nothing without her except
schedule the next meeting. Turner supplied certain drug doc-
uments. According to Phillips' notes, the parties left at 10:20
a.m. when Kehoe never arrived. (7:1364±1365.) The notes,
and Phillips' testimony, do not describe what occurred be-
tween about 10 and 10:20 a.m.TAF's version is different. Turner testified he told Phillipsthat Kehoe was on her way but had been delayed because
a printer was malfunctioning in producing data the Union
had requested. Turner supplied TAF's (revised) drug policy
to Phillips. Phillips left a few minutes later. Within 8 to 10
minutes, shortly after 10 a.m., Kehoe arrived. (7:1256±1258,
1273±1274.) Turner's postmeeting account, his letter of Janu-
ary 17 to Phillips, puts the Union's departure at 10:02 a.m.
and Kehoe's arrival at 10:08 a.m. (R. Exh. 197.) Kehoe con-
cedes she was late for the meeting. (7:1225.) I credit TAF's
version.In his January 17 letter, Turner forwarded to Phillips thecontract sections which Kehoe had brought for delivery to
the Union 3 days earlier. Turner then describes the proposals,
which pertain to medical insurance which, in the absence of
agreement, will be placed into effect February 1, 1992. Turn-
er also states that TAF was prepared to accept the Union's
articles 8, 42 in substance, and 45. Turner again requests
copies of the Union's other CBAs. By his letter of January
31 (R. Exh. 200a) to Turner, Simpson forwarded a copy of
the welfare trust agreement. He declined to furnish copies of 421TRIPLE A FIRE PROTECTIONcontracts with other employers as being irrelevant, pertainingmore, apparently, to a fishing expedition by TAF ``in support
of your baseless unfair labor practice charges.''On February 18, 1992, the eighth actual bargaining sessionwas held. It was the first of the three meetings conducted in
1992. Phillips and E.M. ``Mike'' Hays represented the

Union, with Kehoe and Turner present for TAF. The meeting
began about 10 a.m. and extended beyond 3:30 p.m. with an
allowance for lunch. (G.C. Exh. 41; R. Exh. 203.) The par-
ties discussed a variety of the contractual articles. The
Union's notes (G.C. Exh. 41) for the meeting take 11 pages
and Kehoe's notes (R. Exh. 203) extend to 18 typed pages.
Although all was not sweetness and light at the meeting, it
is clear that, overall, progress was made. As the meeting
concluded, Phillips handed TAF the Union's proposals for
wages, article 7, and job foremen, article 9. (G.C. Exh. 41
at 11; R. Exh. 203 at 18; R. Exh. 9 at k.) Phillips acknowl-
edges that the Union's proposed wage rates are higher than
those in the national contract, explains that he pegged them
at that level for bargaining purposes, and asserts that he was
flexible on the levels. (5:881±882.)The penultimate meeting, the ninth actual session, washeld March 17, 1992. Phillips and David Lewis represented
the Union, with Kehoe and Turner present for TAF. The
meeting began about 10 a.m. and extended beyond 2:30 p.m.
(Kehoe's typed notes put the conclusion at 1:36 p.m., appar-
ently an hour off.) The parties discussed a variety of pro-
posed articles, including insurance and management rights
before lunch. After the noon break they launched into the
Union's proposal on wages. TAF described its problem of
being competitive with open shop contractors. Kehoe also
pointed out that the Union's article 7 proposed various funds
whereas TAF's article 7 does not. Other sections of the wage
proposal were discussed. Most of the discussion concerned
TAF's objections to the Union's wage proposal. Toward the
end of the meeting Kehoe reached the Union's article 9.
After limited discussion on it, Phillips said he had had
enough for the day and the meeting ended.Not until June did the parties correspond concerning ar-ranging their next meeting. (R. Exhs. 212, 214.) By his letter
(R. Exh. 215) of June 9 Turner concludes by requesting an
advance copy of any proposal the Union intended to make
at the next meeting. On June 22 Turner, after discussing pro-
posed dates, wrote Phillips (R. Exh. 217) that:It is my understanding that Road Sprinkler FitterLocal Union No. 669 is entering into a settlement
agreement with the National Labor Relations Board
wherein Road Sprinkler Fitters Local Union No. 669
has agreed that ``United Association of Journeymen and
Apprentices of the Plumbing and Pipefitting Industry of
the United States and Canada, Road Sprinkler Fitters
Local Union No. 669, AFL±CIO ... WILL NOT

refuse to bargain in good faith with Triple A Fire Pro-
tection, Inc. ... by the piece-meal submission of our

contract proposals, while failing and refusing to submit
a complete contract proposal.''Triple A Fire Protection, Inc., hereby requests thatUnited Association of Journeymen and Apprentices of
the Plumbing and Pipefitting Industry of the United
States and Canada, Road Sprinkler Fitters Local Union
No. 669, AFL±CIO ``submit a complete contract pro-posal'' to Triple A Fire Protection, Inc., forthwith andin no event not later than two (2) business days prior
to our next scheduled meeting.Correspondence about dates continued. Finally, the follow-ing exchange occurred, in conjunction with an agreement to
meet on July 16. Turner, by letter of July 6, requests a
``complete contract proposal not later than Monday, July 13,
1992, in order that we may have an opportunity to review
it before our meeting of Thursday, July 16, 1992.'' (R. Exh.
219.) By his letter of July 9 to Turner, Phillips, expressing
his intent to negotiate as long as TAF bargains in good faith,
advises that the Union ``desires to propose items in addition
to the proposals already on the table.'' Phillips also states
that he will make every effort to forward these proposals to
Turner before the July 16 bargaining session. ``At any rate
I will bring all proposals concerning such additional items to
our meeting.'' (R. Exh. 220.) An updated list of the bargain-
ing unit, requested by Phillips on July 9, was furnished by
Turner's letter of July 10. (R. Exh. 221.)The 10th and last meeting took place July 16, 1992. Phil-lips and David Lewis represented the Union, with Kehoe and
Turner present for TAF. The agreed starting time was 10
a.m. There is no question that shortly before 10 a.m. Kehoe
asked Phillips if the Union had a complete proposal. ``When
the meeting gets started, I will present you a proposal,'' Phil-
lips responded. (7:1336; G.C. Exh. 34 at 1; R. Exh. 223 at
1.) After some silence, talk ensued on unrelated events, fo-
cusing on coffee which arrived about 10:35 a.m. Again
Kehoe requested the Union's complete proposed contract.
Phillips responded that he had proposals to submit in his
good time. He then protested that TAF had not made
counters to the Union's proposals, including apprenticeship.
Again Kehoe asked for the Union's complete contract that
TAF could sign. Phillips said he was willing to sign if they
reached agreement that day. Kehoe repeated her question. (R.
Exh. 223 at 2).Phillips then tendered the Union's article 5, a one-page ar-ticle concerning hiring, and, as Lewis testified, Phillips
``commenced to start reading what was in article 5.''
(7:1336; R. Exh. 223 at 3.) Kehoe went into a ``trauma,''
Lewis testified, saying she did not want piece work, that she
wanted a complete proposal. (7:1336.) Phillips continued
reading the entire article, told Kehoe she was excused, and
asked Turner whether he accepted the Union's article 5. At
that point Kehoe said that TAF saw no point in further bar-
gaining concerning the Union's piecemeal submission of its
contract proposals. She said the meeting was adjourned until
the Union submitted a complete contract proposal with TAF
having an opportunity to review it. She asked when TAF
could expect it. Rising, Phillips tendered to Kehoe several ar-
ticles (6, 11, 12, 13, 15, 16, 20, 21, 23, 24, 26, 29, 30, 31,
Addendum, a total of some 27 pages), saying, ``Here's your
complete contract proposal. You have officially been pre-
sented with a contract. When you're ready to negotiate, call
us.'' As the union representatives turned to leave, Kehoe said
the meeting was adjourned to July 20. Phillips responded that
she did not tell them when to meet, that she had ended the
meeting, and that they would be in touch. They left about
10:45 a.m. (7:1337; R. Exh. 223 at 3.)At trial Phillips was asked about not wanting Kehoe to beable to review the Union's proposals in the privacy of her 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Because the provisions of employee benefit funds agreements arevariable and complex, the Board leaves to the compliance stage the
question whether the Respondent must pay any additional amounts
into benefit funds in order to satisfy this make-whole remedy.
Merryweather Optical Co., 240 NLRB 1213 (1979).4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.office. Phillips answered that he was not aware of any re-quirement that he do so, and that he had followed his under-
standing of what negotiations were all about. (7:1378±1379.)
Phillips admits that frequently during negotiations he ``may
have'' read (aloud) a union proposal to Kehoe and Turner
before handing the document to them. (7:1379.) Asked why
he waited from April 1991 to July 16, 1992, to present the
Union's proposal for the hiring of men (article 5), Phillips
testified, ``That was just the way I felt I should proceed in
negotiations.'' (5:867.)Following the meeting, Phillips wrote Turner a letter,dated July 16, expressing dismay that Kehoe, rather thanshowing a willingness to discuss the Union's proposals, had
adjourned the meeting while attempting to dictate the date
for the next meeting. Phillips concludes by stating the
Union's willingness to meet, requesting Turner to contact
him ``so we can agree on a future date to meet.'' (R. Exh.
224.) There has been no further contact between the parties
concerning resumption of negotiations.2. DiscussionEven if the Union's piecemeal bargaining would con-stitute, if alleged, an unfair labor practice, or bad faith here,
the question remains whether the parties deadlocked over
anything. The answer is no. Kehoe herself was ready to meet
on July 20, and the Union's last request was for further ne-
gotiations. The cause for the lack of further negotiations has
been TAF's refusal to answer the Union's request to meet.Negotiations have been extensive, but not exhaustive.Granted, at times each party has acted in a manner suggest-
ing that it is not overly concerned with whether the parties
ever reach an agreement. But TAF fails to point to a single
contract topic on which negotiations have come anywhere
near to stalling, even as to that one item. At no point has
either party expressed a final position on anything. They
have not summarized the status of their negotiations, and
have not exchanged a list of topics of tentative agreement
and topics open. In short, I find that as of July 16, 1992, and
as of the date of the trial, bargaining was not deadlocked on
any topic, much less overall. No impasse was reached after
the unilateral changes of April 22, 1991.CONCLUSIONSOF
LAW1. At least since October 1987 the Union, Sprinkler FittersLocal Union No. 669, has been the 9(a) exclusive bargaining
representative of TAF's employees in a bargaining unit cur-
rently described as:All Journeymen Sprinkler Fitters and Apprentices em-ployed by Triple A Fire Protection, Inc. who are en-
gaged in all work as set forth in Article 18 of the na-
tional agreement of 1988±1991.2. By various acts in February 1991 and March 1993, TAFviolated Section 8(a)(5) and (1) of the Act by bypassing the
Union and dealing directly with unit employees concerning
wages, hours, and working conditions.3. TAF violated Section 8(a)(5) and (1) of the Act wheneffective April 22, 1991, it unilaterally ceased making re-
quired fringe-benefit payments to established benefit plans.4. TAF violated Section 8(a)(5) and (1) of the Act wheneffective April 22, 1993, it unilaterally reduced the wagerates for bargaining unit employees hired on or after April22, 1991.5. At no point in the contract negotiations after April 22,1991, did the parties reach a deadlock, or impasse, in the
bargaining.6. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Although TAF is a small employer and, as of the hearing,apparently in poor economic circumstances, TAF failed to
establish that its financial condition is so poor that its very
survival is at stake and failed to show the dire economic
emergency required to justify its failure to make required
payments to the benefit funds and to justify the unilateral re-
duction in wage rates for new employees. TAF cites no con-
trary authority and proposes no modified remedy which it
submits would be appropriate. Accordingly, I shall order
TAF to make whole the benefit funds for all contributions
that would have been paid but for TAF's unlawful dis-
continuance of payments.3TAF must make unit employeeswhole as set forth in Kraft Plumbing & Heating, 252 NLRB891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981),
the amounts to be computed in the manner set forth in OgleProtection Service, 183 NLRB 682 (1970), with interest ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Triple A Fire Protection Inc., Semmes,Alabama, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Sprinkler Fitters Local Union669 as the exclusive bargaining representative of its employ-
ees in the unit described below by bypassing the Union and
dealing directly with such employees and by unilaterally
stopping payments to benefit funds and reducing wage rates
for newly hired unit employees at a time when no impasse
in bargaining with the Union has occurred.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act. 423TRIPLE A FIRE PROTECTION5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appropriate
unit concerning terms and conditions of employment and, if
an understanding is reached, embody the understanding in a
signed agreement:All Journeymen Sprinkler Fitters and Apprentices em-ployed by Triple A Fire Protection, Inc. who are en-
gaged in all work as set forth in Article 18 of the na-
tional agreement of 1988±1991.(b) If requested by the Union, resume participation in andcontributions to the fringe-benefit plans to which Triple A
Fire Protection, Inc. stopped contributions effective April 22,
1991.(c) If requested by the Union, rescind any or all changesin wage rates or benefits unilaterally implemented effective
April 22, 1991.(d) Make whole the unit employees and fringe-benefitfunds, in the manner set forth in the remedy portion of the
decision.(e) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(f) Post at its Semmes, Alabama facility copies of the at-tached notice marked ``Appendix.''5Copies of the notice, onforms provided by the Regional Director for Region 15, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately on receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBYORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain with Sprinkler FittersLocal Union 669 as the Section 9(a) exclusive bargaining
representative of our employees in the unit described below
by bypassing the Union and dealing directly with you or by
unilaterally stopping payments to benefit funds or by reduc-
ing wage rates for newly hired unit employees at a time
when no impasse in bargaining with the Union has occurred.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union and put inwriting and sign any agreement reached on terms and condi-
tions of employment for our employees in the bargaining
unit:All Journeymen Sprinkler Fitters and Apprentices em-ployed by Triple A Fire Protection, Inc. who are en-
gaged in all work as set forth in Article 18 of the na-
tional agreement of 1988±1991.WEWILL
, on request by the Union, resume as requestedparticipation in and contributions to the benefit funds to
which effective April 22, 1991, we unilaterally stopped con-
tributing.WEWILL
, on request by the Union, rescind any or allchanges in wage rates for new employees which we unilater-
ally implemented effective April 22, 1991.WEWILL
make whole all employees and the benefit funds,in the manner set forth in the National Labor Relations
Board decision in this case, for all losses resulting from the
unilateral changes we implemented effective April 22, 1991.TRIPLEA FIREPROTECTION, INC.